DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a lithium cell, comprising: an anode layer; a cathode layer; a separator layer situated between the anode layer and the cathode layer, wherein at least one of the cathode layer, the separator layer, and the anode layer includes at least one solvent and/or at least one lithium conductive salt; and a dividing layer situated between the cathode layer and the separator layer, the dividing layer being conductive for lithium ions and being impermeable for: (i) the at least one solvent and/or (ii) lithium conductive salt anions of the at least one lithium conductive salt of the cathode layer; wherein the dividing layer includes a plurality of sub-dividing-lavers (1) that are cross-linked to one another and/or (2) between which a lithium conductive salt that is separate from the plurality of sub-dividing-lavers is intercalated.  The prior art specifically fails to teach that the sub-dividing layers are treated so that they are cross-linked to one another or that a lithium conductive salt is intercalated between the sub-dividing layers.  The prior art only teaches that ions can be formed between the sub-dividing layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722